Citation Nr: 0516391	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizure disorder.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1981 through June 1984, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that his current seizure 
disorder manifested during service as a result of a bad fever 
he developed while in Korea.  The Board notes that service 
connection may be granted for certain chronic diseases, such 
as epilepsies, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101,1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In this case, the RO previously considered and denied the 
veteran's claim for service connection for seizure disorder 
in December 1997.  The veteran's service medical records 
dated June 1981 through June 1984 were considered by the RO 
in formulating this rating decision.  The RO also considered 
medical records from two private physicians, Dr. Fernandez 
and Dr. Ramero from the Family Care Center, dated May 1995 
through September 1997.  A letter in the claims file 
indicates that the RO requested medical records from Tampa 
General Hospital on behalf of the veteran in September 1997 
for treatment that allegedly took place on or about April 
1997.  The RO notified the veteran of the need to contact 
Tampa General Hospital about forwarding these records to the 
VA.  However, there is no indication in the file that those 
records were provided.     

The December 1997 rating decision denied service connection 
on the basis that the veteran's claim was not well-grounded 
as there was no record of treatment for seizure disorder 
while in service.  The veteran's service medical records 
showed no findings regarding the claimed disability, and 
while the medical records from Drs. Fernandez and Romero 
showed treatment for a seizure disorder after the veteran 
left service, they did not provide evidence that the disorder 
began during military service.  The veteran was notified by 
mail of the rating decision that same month.    

In December 2002, the veteran requested that his claim for 
service connection for seizure disorder be reopened.  He 
stated in his application for compensation that he received 
treatment at Tampa General Hospital for his seizures.  
However, he did not submit any treatment records in support 
of his claim, nor is there any indication in the file that he 
provided an authorization for the RO to obtain these records.    

The RO sent the veteran a letter dated August 2003, in which 
the RO specifically informed the veteran of the previous 
denial for service-connected compensation for seizure 
disorders and the need for submission of new and material 
evidence to show that his seizure disorder was incurred in or 
aggravated by military service.  The RO explained that new 
evidence is evidence that has not previously been considered, 
is not merely cumulative and is not evidence that tends to 
reinforce a previously well-established point.  In the same 
letter, the RO informed the veteran that material evidence is 
evidence that is relevant to the issue of service connection.  

Thereafter, the RO obtained VA medical records from Bay Pines 
VA Medical Center (Bay Pines VAMC) dated March 1998 and 
records from the VA Medical Center in St. Cloud (St. Cloud 
VAMC) dated November 2000, December 2001 and December 2002.  
The RO did not obtain records from Tampa General Hospital.  
In November 2003, service connection was denied on the basis 
that the evidence submitted was not new and material.  

The veteran submitted a Notice of Disagreement in November 
2003, in which he mentioned for the first time that a Doctor 
Tatum from Tampa General Hospital told the veteran that his 
seizures developed as a result of a bad fever he got in 
Korea.  
These records are not associated with the claims file and are 
clearly relevant and potentially probative to the veteran's 
claim.  As such, the Board believes the VA's duty to assist 
includes attempting to obtain these medical records.  See 
also 38 C.F.R. § 3.159(c) (2004).

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required. 

Accordingly, this case is REMANDED for the following action:

The veteran should be requested to 
furnish the complete name and address of 
the person referenced in his Notice of 
Disagreement as Dr. Tatum, and should be 
requested to provide authorizations for 
the release of medical records from Tampa 
General Hospital and Dr. Tatum.  After 
obtaining the necessary authorizations, 
the RO should obtain and associate those 
records with the claims file.  The 
veteran should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
RO.  

\When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



                        
____________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




